Citation Nr: 0939627	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  00-04 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an extraschedular rating for residuals of 
a compression fracture with degenerative arthritis at C3-4, 
currently evaluated as 50 percent disabling.  

2.  Entitlement to an extraschedular rating for dermatitis of 
the scalp and hands, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The Veteran had active service from January 1968 to December 
1969, and from October 1975 to October 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 1999, September 1999, and March 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  In January 
1999, the RO increased the evaluation of dermatitis of the 
scalp and face from zero to 10 percent.  In September 1999, 
the RO denied entitlement to a TDIU.  In March 2002, the RO 
denied entitlement to an evaluation in excess of 50 percent 
for a compression fracture with degenerative arthritis at C3-
4.

In July 2003, the Board returned the case to the RO for 
additional development and the case was subsequently returned 
to the Board for further appellate review.  In a decision 
dated in December 2005, the Board affirmed the RO's denial of 
the benefits sought on appeal.  The Veteran then appealed the 
Board's December 2005 decision to the United States Court of 
Appeals for Veterans Claims (Court), and in an Order dated in 
January 2007, the Court granted a Joint Motion for Remand and 
returned the case to the Board for compliance with the 
instructions set forth in the Joint Motion.

Thereafter, in a decision in December 2007, the Board denied 
the Veteran's increased rating claims on a schedular basis, 
but remanded the issue of whether an extraschedular rating 
was warranted with respect to these service-connected 
disabilities and the issue of entitlement to TDIU for further 
evidentiary and procedural development.  The Veteran filed a 
timely appeal with respect to the Board's denial of the 
increased rating claims on a schedular basis, and that appeal 
is currently pending before the Court.  

In January 2004, the RO informed the Veteran that VA had 
revoked the authority of Attorney R. E. B. to represent VA 
claimants effective July 28, 2003.  The Veteran was informed 
that Mr. B., who had been his attorney and representative, 
could no longer represent him.  The Veteran was also given 
the opportunity to select another representative.  No 
response was received from the Veteran.  The Board therefore 
assumes that the Veteran wishes to continue to represent 
himself before with respect to his claims before the VA.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the remand portion of the December 2007 Board decision, 
the Board specifically directed that the RO adjudicate a 
claim for service connection for depression, as secondary to 
the Veteran's service-connected cervical spine disability.  
See 38 C.F.R. § 3.310 (2009).  If the decision was 
unfavorable, the Veteran was to be informed of the need to 
submit a notice of disagreement and a substantive appeal 
following the issuance of a statement of the case in order to 
have this matter included in his current appeal.  There is no 
indication that the RO adjudicated this claim or otherwise 
complied with the Board's request.  Moreover, the evidence of 
record now includes a June 2009 VA mental disorders 
examination report, which contains opinions that are 
favorable to both the claim for service connection for 
depression on a secondary basis and a claim for service 
connection for posttraumatic stress disorder (PTSD), and 
additional opinions that are relevant to the Veteran's claim 
for TDIU.  Consequently, the Board finds that it has no 
alternative but to remand the claim for TDIU for the 
previously requested adjudication of the claim for depression 
as secondary to the Veteran's service-connected cervical 
spine, and the more recently raised claim for service 
connection for PTSD.  Stegall v. West, 11 Vet. App. 268 
(1998).  As was noted in the Board's previous remand, since 
the claim for service connection for depression (and now the 
PTSD claim) are inextricably intertwined with the claim for 
TDIU, the Board will continue to defer further consideration 
of the claim for TDIU, especially given the contents of the 
June 2009 VA mental disorders examination report.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

As for the remaining issues of whether an extraschedular 
rating is warranted for the Veteran's service-connected 
cervical spine disorder and dermatitis, the Board's previous 
remand additionally directed that following appropriate VA 
examination, the examiner was to provide an opinion as to the 
degree of occupational impairment that was attributable to 
each of the Veteran's service-connected disabilities.  
However, he did not provide such an opinion with respect to 
the Veteran's service-connected dermatitis.  

The RO was also required to readjudicate the Veteran's claims 
for TDIU, an extraschedular rating for residuals of a 
compression fracture with degenerative arthritis at C3-4, and 
an extraschedular rating for dermatitis.  However, while the 
RO did issue an August 2009 supplemental statement of the 
case in which it readjudicated the claim for TDIU, it did not 
readjudicate the issues of entitlement to extraschedular 
ratings for the Veteran's service-connected cervical spine 
disorder and dermatitis.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate claims for service 
connection for depression, as secondary 
to the Veteran's service-connected 
cervical spine disorder, and for 
service connection for PTSD.  If the 
decision as to either claim is 
unfavorable, the Veteran should be 
informed of the need to submit a notice 
of disagreement and a substantive 
appeal following the issuance of a 
statement of the case in order to have 
this matter included in his current 
appeal.  

2.  Arrange to have the July 2009 VA 
skin diseases examiner reexamine the 
claims folder for the purpose of 
providing an opinion as to the degree 
of occupational impairment attributable 
to the Veteran's service-connected 
dermatitis as opposed to any 
nonservice-connected disabilities and 
age.  

If the July 2009 VA skin diseases 
examiner is unavailable, afford the 
Veteran another appropriate VA 
examination.  The examiner should be 
provided a copy of this remand together 
with the Veteran's entire claims 
folder, and is asked to indicate that 
he/she reviewed the claims folder.  

Following examination of the Veteran, 
the examiner should provide an opinion 
as to the degree of occupational 
impairment attributable to the 
Veteran's service-connected dermatitis 
as opposed to any nonservice-connected 
disabilities and advancing age.  In 
particular, describe what types of 
employment activities would be limited 
because of the Veteran's service-
connected disability and whether any 
limitation on the Veteran's employment 
is likely to be permanent.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

3.  Readjudicate the Veteran's claims 
for TDIU; an extraschedular rating for 
residuals of a compression fracture 
with degenerative arthritis at C3-4 
under 38 C.F.R. § 3.321(b); and an 
extraschedular rating for dermatitis 
under 38 C.F.R. § 3.321(b).  If the 
benefits sought are denied, the Veteran 
should be furnished a supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable at this time.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the Veteran until he is notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


